     Case 4:18-cr-00223-RCC-DTF Document 363 Filed 10/31/19 Page 1 of 2



 1    MICHAEL BAILEY
      United States Attorney
 2    ANNA WRIGHT
      Assistant U.S. Attorney
 3    NATHANIEL J. WALTERS
      Assistant U.S. Attorney
 4    State Bar No.: 029708
      405 West Congress, Suite 4800
 5    Tucson, Arizona 85701-5040
      Telephone: (520) 620-7300
 6    E-mail: anna.wright@usdoj.gov
      E-mail: nathaniel.walters@usdoj.gov
 7    Attorneys for Plaintiff
 8                         IN THE UNITED STATES DISTRICT COURT
 9                                 FOR THE DISTRICT OF ARIZONA
10
      United States of America,                                CR-18-00223-RCC (DTF)
11
                              Plaintiff,              GOVERNMENT’S MOTION IN LIMINE
12                                                    REGARDING THE PRESIDENT OF THE
               vs.                                            UNITED STATES
13
14    Scott Daniel Warren,
15                            Defendants.
16
              The United States of America, by and through its undersigned attorneys, files its
17
      motion in limine to prevent the defense from mentioning the President, his administration,
18
      or his administration’s policies. Any reference to the President or his administration would
19
      be irrelevant and unfairly prejudicial.
20
         I.      LAW & ARGUMENT
21
              On October 29, 2019, for the first time, the United States learned the defense might
22
      mention the President of the United States, Donald Trump, his administration, or his
23
      administration’s policies.
24
              Any mention of the President or his administration should be precluded as irrelevant
25
      because it would not have “any tendency to make a fact more or less probable” and is not
26
      “of consequence in determining the action.” Fed. R. Evid. 401(a) & (b). Also, the minimal,
27
      if any, probative value of statements regarding the President or his administration is
28
      substantially outweighed by the danger of unfair prejudice. Fed. R. Evid. 403.
     Case 4:18-cr-00223-RCC-DTF Document 363 Filed 10/31/19 Page 2 of 2




 1       II.      CONCLUSION
 2             For the above-stated reasons, the Court should preclude the defendant and defense
 3    witnesses should from mentioning the President, his administration, or the administration’s
 4    policies.
 5             Respectfully submitted this 31st day of October 2019.
 6
 7                                              MICHAEL BAILEY
                                                United States Attorney
 8                                              District of Arizona
 9
                                                /s/ Anna R. Wright & Nathaniel J. Walters
10
                                                ANNA WRIGHT &
11                                              NATHANIEL J. WALTERS
12                                              Assistant U.S. Attorneys
13
14    Copy of the foregoing served electronically or by
      other means this 31st day of October 2019, to:
15
      All ECF participants
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
